internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number cc tege eoeg teb-plr-142479-01 date date re legend city authority bonds other bonds date date date signs a b c d e f g h i j k l m n o p q r dear this is in response to the city’s request for a ruling that the proposed naming rights contract described below the contract will not cause the issue hereinafter defined to meet the private_business_use_test under sec_141 of the internal_revenue_code the code facts and representations the city has made the following representations on date the city issued the bonds in order to finance the construction of a convention center an arena and the surrounding infrastructure the project the bonds are part of larger issue of bonds the issue consisting of the bonds and the other bonds the yield on the issue is a the total amount of proceeds from the issue is dollar_figureb the total amount of proceeds from the bonds is dollar_figurec of the proceeds of the bonds dollar_figured have been or are to be used for the arena and convention center the facility and dollar_figuree have been or are to be used to finance the surrounding infrastructure the infrastructure the total estimated cost of the facility is dollar_figuref with the portion of the costs not paid from the proceeds of the bonds being paid from private donations the facility is expected to be placed into service on date the reasonably expected economic life of the facility is g years the latest maturity_date of the issue and the bonds is date the facility will be owned by the city and leased to the authority the authority will operate the facility the city represents that the authority is an instrumentality of the city pursuant to revrul_57_128 1957_1_cb_311 the authority is run by a h- member board_of directors the board the authority is in the process of selling the naming rights with respect to the facility pursuant to the contract the following is an exclusive list of the material terms of the contract the contract will be between the authority and a private party engaged in a trade_or_business the naming party the term of the contract shall be not more than i years including any renewal option as defined in sec_1_141-1 of the income_tax regulations the naming party shall pay not more than dollar_figurej per year to the authority for the term of the contract the official name of the facility the official name shall be as specified in the contract and shall contain both the naming party’s name and the name of the city the authority shall use only the official name when referring to the facility all contracts agreements writings and communications pertaining to the facility and the facility operators between the authority and other tenants event providers users of the facility suppliers media users or advertisers shall require the facility to be referred to and designated by the official name the naming party shall not use the official name nor allow a third party to use the official name for any purpose without approval from the authority the authority shall have the exclusive right to use the official name and logo of the facility for commercial purposes the facility shall contain the signs containing the official name each program produced by a tenant of the facility shall contain one identification page which contains the official name any newsletter produced by the authority to announce upcoming events at the facility shall contain the official name any pocket schedules produced by a tenant of the facility shall contain the official name the official name shall appear on uniforms of the authority’s employees trash cans paper cups and napkins used at the facility all printed material such as stationery and ticket stock shall contain the official name the naming party shall be allowed to use the advertising space if the naming party shall be allowed to appoint one of the members of the authority’s board the authority’s board shall be expanded by one from h to k members the naming party may change the official name only if the naming party changes its name and the authority approves the change the contract may be terminated in any of the following three circumstances i ii iii the naming party fails to cure a payment default within days of written notice from the authority to the naming party of its intent to terminate the contract either the authority or the naming party fails to comply with a material term of the contract or the authority fails to agree to a change_of the official name after the naming party’s name changes upon termination of the contract the authority may grant naming rights to another entity and if the authority defaults the naming party may discontinue payments under the contract until the default has been cured and may seek specific performance of the authority’s duties under the contract the contract will be negotiated at arm’s length and the amount_paid by the naming party will be equal to the fair_market_value of the rights received which the city does not expect will exceed dollar_figurej per year for i years the naming party may purchase items from the authority which are not included in the contract such as tickets to a luxury suite in the arena however all such items purchased by the naming party will be available to the general_public and the naming party will not be given any priority to such items all such items are intended to be available and in fact reasonably available for use on the same basis by natural persons not engaged in a trade_or_business use of any such items shall be treated as general_public use under sec_1_141-3 law and analysis generally under sec_103 gross_income does not include interest on any state_or_local_bond however sec_103 provides that interest on a state_or_local_bond is not excluded from gross_income if the bond is a private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 defines the term private_activity_bond to mean any bond issued as part of an issue which meets either the private_business_use_test and the private_security_or_payment_test the private business tests or the private_loan_financing_test sec_141 states that except as otherwise provided an issue meets the private_business_use_test if more than of the proceeds of the issue are to be used for any private_business_use sec_141 provides that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or in payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use in addition sec_141 provides that the thresholds in sec_141 and sec_141 are reduced to when the private_business_use is either unrelated or disproportionate to the government_use financed with the bonds sec_141 provides that if the nonqualified_amount with respect to an issue exceeds dollar_figure but does not exceed the amount which would cause a bond which is part of that issue to be treated as a private_activity_bond without regard to sec_141 that bond is nonetheless treated as a private_activity_bond unless the issuer allocates a portion of its volume_cap under sec_146 to that issue in an amount equal to the excess of the nonqualified_amount over dollar_figure sec_141 defines the term nonqualified_amount with respect to an issue to mean the lesser_of the proceeds of such issuer which are to be used for any private_business_use or the proceeds of such issue with respect to which there is private security or payments sec_141 defines private_business_use to mean use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_141 provides that use as a member of the general_public is not taken into account sec_1_141-2 provides that an issue is an issue of private_activity_bonds if the issuer reasonably expects as of the issue_date that the issue will meet either the private business tests or the private_loan_financing_test sec_1_141-2 further provides that an issue is also an issue of private_activity_bonds if the issuer takes a deliberate action subsequent to the issue_date that causes the conditions of the private business tests or the private_loan_financing_test to be met sec_1_141-3 provides rules pertaining to the definition of private_business_use sec_1_141-3 states that the use of financed property is treated as the direct use of proceeds under sec_1_141-3 use of proceeds by all nongovernmental persons is aggregated sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use sec_1 b provides that in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output- type contract under sec_1_141-3 any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to ownership leases management contracts output contracts or research agreements results in private_business_use under sec_1_141-3 certain incidental uses of a financed facility are disregarded to the extent that those uses do not exceed of the proceeds of the issue used to financed the facility a use of a facility by a nongovernmental person is incidental if a b c except for vending machines pay telephones kiosks and similar uses the use does not involve the transfer to the nongovernmental person of possession and control of space that is separated from other areas of the facility by walls partitions or other physical barriers such as a night gate affixed to a structural_component of a building a nonpossessory use the nonpossessory use is not functionally related to any other use of the facility by the same person other than a different nonpossessory use and all nonpossessory uses of the facility do not in the aggregate involve the use of more than of the facility examples under sec_1_141-3 illustrate the application of the private_business_use_test example provides as follows rights to control use of property treated as private business use-parking lot corporation c and city d enter into a plan to finance the construction of a parking lot adjacent to c's factory pursuant to the plan c conveys the site for the parking lot to d for a nominal amount subject_to a covenant running with the land that the property be used only for a parking lot in addition d agrees that c will have the right to approve rates charged by d for use of the parking lot d issues bonds to finance construction of the parking lot on the site the parking lot will be available for use by the general_public on the basis of rates that are generally applicable and uniformly applied the issue meets the private_business_use_test because a nongovernmental person has special legal entitlements for beneficial use of the financed facility that are comparable to an ownership_interest sec_1_141-3 provides the rules for measurement of private_business_use sec_1_141-3 provides that in general the private_business_use of proceeds is allocated to property under sec_1_141-6 sec_1_141-6 provides that allocations generally may be made using any reasonable consistently applied method and that allocations under sec_141 and sec_148 must be consistent with each other sec_1_141-3 also provides that the amount of private_business_use of property to which bond proceeds have been allocated is determined according to the average percentage of private_business_use of that property during the measurement_period sec_1_141-3 provides that in general the measurement_period of property financed by an issue begins on the later of the issue_date of that issue or on the date the property is placed_in_service and ends on the earlier of the last date of the reasonably expected economic life of the property or the latest maturity_date of any bond of the issue financing the property determined without regard to any optional redemption dates sec_1_141-3 provides that the average percentage of private_business_use is the average of the percentages of private_business_use during the one-year periods within the measurement_period sec_1_141-3 provides that the percentage of private_business_use of property for any one-year period is the average private_business_use during that year this average is determined by comparing the amount of private_business_use during the year to the total amount of private_business_use and use that is government_use during that year sec_1_141-3 provides in general that for a facility in which government_use and private_business_use occur simultaneously the entire facility is treated as having private_business_use for example a governmentally owned facility that is leased or managed by a nongovernmental person in a manner that results in private_business_use is treated as entirely used for a private_business_use if however there is also private_business_use and actual government_use on the same basis the average amount of private_business_use may be determined on a reasonable basis that properly reflects the proportionate benefit to be derived by the various users of the facility eg reasonably expected fair_market_value of use sec_1_141-3 provides that the measurement of the use of proceeds allocated to a discrete portion of a facility is determined by treating that discrete portion as a separate facility sec_1_141-1 provides that the term discrete portion means a portion of a facility that consists of any separate and discrete portion of a facility to which use is limited other than common areas sec_1_141-3 provides that for purposes of paragraphs g ii through iv if private_business_use is reasonably expected as of the issue_date to have a significantly greater fair_market_value than government_use the average amount of private_business_use must be determined according to the relative reasonably expected fair market values of use rather than another measure such as average time of use this determination of relative fair_market_value may be made as of the date the property is acquired or placed_in_service if making this determination as of the issue_date is not reasonably possible eg if the financed property is not identified on the issue_date in general the relative reasonably expected fair_market_value for a period must be determined by taking into account the amount of reasonably expected payments for private_business_use for the period in a manner that properly reflects the proportionate benefit to be derived from the private_business_use sec_1_141-9 provides that under sec_141 the unrelated or disproportionate use test an issue meets the private business tests if the amount of private_business_use and private security or payments attributable to unrelated or disproportionate private_business_use exceed sec_5 of the proceeds of the issue for this purpose the private_business_use_test is applied by taking into account only use that is not related to any government_use of proceeds of the issue unrelated use and use that is related but disproportionate to any government_use of those proceeds disproportionate use sec_1_141-9 provides that in general whether a private_business_use is related to a government_use financed with the proceeds of an issue is determined on a case-by-case basis emphasizing the operational relationship between the government_use and the private_business_use in general a facility that is used for a related private_business_use must be located within or adjacent to the governmentally used facility sec_1_141-9 provides that a private_business_use is disproportionate to a related government_use only to the extent that the amount of proceeds used for that private_business_use exceeds the amount of proceeds used for the related government_use for example a private_business_use of dollar_figure of proceeds that is related to a government_use of dollar_figure of proceeds results in dollar_figure of disproportionate use private_business_use the first step in determining whether the contract causes the issue to satisfy the private_business_use_test is to determine whether the contract gives rise to private_business_use of the facility for the reasons discussed below we believe it does however the contract does not give rise to private_business_use of the infrastructure because the contract does not give the naming party any rights with respect to the infrastructure that could give rise to private_business_use we first note that the contract does not result in the naming party being a private business user due to ownership lease management or other incentive payment contract notwithstanding the contract provides the naming party with legally enforceable rights with respect to the facility for a term of years that is the right to require the facility to be referred to with the name of the naming party the contract provides specific rules regarding the manner in which the facility will be operated as such the contract will give the naming party special legal entitlements to control the use of the facility while the contract relates only to a narrow set of rights with respect to the facility we do not believe that this precludes a finding of private_business_use if anything this impacts the measurement of private_business_use not the existence of such use finally a nongovernmental person need not have physical possession of property in order to be a private business user the power to control how the facility is used is sufficient to give rise to private_business_use of the facility the concept that the power to control how the facility is used is sufficient to result in private_business_use is illustrated in sec_1_141-3 example in that example there is a finding of private_business_use where a corporation transfers property to a city subject_to an easement that the property be used as a parking lot in addition the corporation and the city enter into an agreement under which the corporation has the right to approve the parking rates charged to members of the general_public for the garage as with the naming party the corporation in example does not physically possess the facility rather it controls elements of how the facility is operated the city argues that even if the naming party has a special legal entitlement the use of under the contract is incidental_use under sec_1_141-3 we agree that the type of use under the contract is similar to the types of use that are described in that section the contract does not involve the transfer to the nongovernmental person of possession of space that is separated from other areas of the facility by walls partitions or other physical barriers moreover the naming party’s use is not functionally related to any other use of the facility by the naming party however even if the contract satisfies the first two parts of the incidental_use exception as discussed below we believe that the contract results in more than use and therefore does not satisfy the incidental_use exception the city also argues that a naming rights agreement cannot give rise to private_business_use because there are no bond proceeds that can be traced to the creation of the naming rights we do not find this argument compelling for example in sec_1 f example there are no bond proceeds that can be traced to the creation of the right to control parking rates certain rights are inherent in an asset in the example this includes the right to control the parking rates in the case at hand it is the right to the name of the facility and control_over its use measurement of private_business_use having determined that the contract gives rise to private_business_use we next turn to the measurement of the use the first step is to determine which of the methodologies contained in the regulations is appropriate to measure the use that results from the contract the city has argued that the private_business_use should be measured under the discrete portion approach contained in sec_1_141-3 whereby the private_business_use would be based on the amount of physical space in the facility used pursuant to the contract eg the signs and the advertising space we do not believe this approach is appropriate this approach does not properly reflect the value of the contract to the naming party the naming party receives benefits under the contract beyond any benefit from the physical uses of the facility such as all references to the facility including a reference to the naming party and all items produced with respect to the facility referring to the naming party these benefits are not adequately represented by the measuring physical space used by the naming party at the facility because the naming party is using the facility at the same time as all other uses occurring at the facility we apply the simultaneous use rule under sec_1_141-3 that rule states that in general simultaneous governmental and private_business_use results in private_business_use of the entire facility for example a governmentally owned facility managed by a private business user is treated as entirely used for a private_business_use in the case at hand we do not believe that this is the correct way to measure the private_business_use under the contract because the use is not as pervasive a use of the facility as with the management_contract described in the regulations in that regard it is similar to the nonpossessory uses to which the incidental_use rule_of sec_1_141-3 applies as such it is appropriate to measure the private_business_use on a reasonable basis that properly reflects the proportionate benefit to be derived from the various users of the facility to measure the proportionate benefit to be derived by the naming party under the contract we look to the fair_market_value of the contract as compared to the fair_market_value of the facility this approach takes into account the non-physical nature of the use of the facility by naming party moreover because the fair_market_value of the facility represents the present_value of the future uses of the facility it takes into account the value of the contract to the city thus comparing the fair_market_value of the contract to that of the facility reasonably measures the use by the naming party applying this concept under the regulations sec_1_141-3 provides that the average percentage of private_business_use is the average of the percentages of private_business_use during the one-year periods within the measurement_period the average private_business_use from the contract during any one-year period is determined by comparing the amount of private_business_use from the contract during that year to the total amount of private_business_use and government_use of the facility during that year accordingly we must determine the fair_market_value of the contract and the facility for each year of the contract to compute the average amount of private_business_use during each year of the contract with respect to the contract the fair_market_value of the private_business_use for each year is equal to the payments to be made to the city each year under the contract ie not more than dollar_figurej while no facts have been presented indicating that sec_1 g v applies to the contract we note that the regulation supports the use of payments to measure private_business_use it provides that in general the relative reasonably expected fair_market_value for a period must be determined by taking into account the amount of reasonably expected payments for private_business_use for the period in a manner that properly reflects the proportionate benefit to be derived from the private_business_use we have not been provided the fair_market_value of all of the other uses in each year of the contract however the cost to construct the facility dollar_figuref is a reasonable proxy for the minimum value of the facility the value of the facility is equal to the present_value of the expected uses during the reasonably expected economic life of the facility the reasonably expected economic life of the facility is g years accordingly the value of all the uses of the facility each year is equal to a g-year annuity with payments at the beginning of each year the present_value of which is dollar_figuref using the yield on the issue as the discount rate the value of all the uses of the facility each year during the reasonably expected economic life of the facility will be approximately dollar_figurel therefore based on payments of dollar_figurej per year under the contract the amount of private_business_use of the facility arising from the contract for each one-year period during the term of the contract is equal to dollar_figurej divided by dollar_figurel or m of the facility next we determine the amount of private_business_use of the facility during the measurement_period the first day the facility is expected to be placed_in_service is date the final maturity_date of the bonds and the issue is date thus the measurement_period runs from date to date a total of p years the contract will result in m private_business_use of the facility during each of the first i years of the measurement_period for the remaining q years of the measurement_period the average amount of private_business_use from the contract is zero as such the average amount of private_business_use of the facility from the contract during the measurement_period will be n or dollar_figureo of the dollar_figured of bond proceeds used to finance the facility this results in r less than of the dollar_figureb of proceeds of the issue being used for a private_business_use disproportionate or unrelated use in evaluating whether the contract causes the issue to satisfy the private_business_use_test we next determine whether the unrelated and disproportionate use test of sec_141 applies to reduce the permitted amount of private_business_use to with regard to the unrelated use element of the test the regulations provide that the determination should emphasize the operational relationship between the government_use and the private_business_use and that a facility that is used for a related private_business_use must generally be located within or adjacent to the governmentally used facility under the facts presented the contract is integrally related to the facility which is otherwise used for a government_use the naming party wants to use the facility pursuant to the contract because of the government_use of the facility operationally the facility and the contract cannot be separated the rights of the naming party under the contract arise from and are part of the facility accordingly we conclude that the private_business_use arising from the contract is a related use with regard to the disproportionate use element of the test we determined above that n or dollar_figureo of the dollar_figured of bond proceeds used for the facility are used for a private_business_use while we have not been presented with information regarding any other potential private_business_use of the facility this amount is far less than the bond proceeds used for the remaining portion of the facility thus the contract will not by itself give rise to disproportionate use dollar_figure million limitation while the private business with respect to the issue is less than under sec_141 the issue will nonetheless be treated as a private_activity_bond to the extent that the nonqualified_amount with respect to the issue exceeds dollar_figure unless the city allocates a portion of its volume_cap under sec_146 to that issue in an amount equal to the excess of the nonqualified_amount over dollar_figure in this case the contract will result in only dollar_figureo of nonqualified use which is less than dollar_figure and thus sec_141 does not apply conclusion the contract will not by itself cause the issue to satisfy the private_business_use_test under sec_141 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the bonds are tax-exempt under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely assistant chief_counsel exempt_organizations employment_tax government entities by cc
